Conviction of each defendant for theft; punishment, three years in the penitentiary for each.
The motion for new trial was overruled on November 19, 1929, and notice of appeal was then given. Our statute allows ninety days from the entry of such notice of appeal within which a statement *Page 653 
of facts must be filed. Said ninety day period expired February 17, 1930. The statement of facts in this case was filed on February 22, 1930, and this is manifestly too late for consideration. There are no bills of exception in the record. The indictment appears to be in accordance with law, and is followed by the charge of the court, the judgment and sentence.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.